PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/889,312
Filing Date: 6 Feb 2018
Appellant(s): Murata Manufacturing Co., Ltd.



__________________
Gerald D. Stevens
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 19 January 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues that Funasaka does not disclose the claimed film thickness of the piezoelectric film being between about 1.5λ and about 3.5λ. However, Funasaka discloses a piezoelectric film thickness of 2λ or less at multiple points (Paragraphs 20, 52, claim 3).
Appellant argues that this range in Funasaka does not include sufficient specificity to anticipate the claimed range. Appellant then argues that the paragraph 53 of Funasaka identifies a smaller range as being more preferable, as well as a single specific example within that more “more preferable” range (Paragraph 117). However, the “preferred” range of Funasaka has the same size as the claimed range, with both ranges spanning 2λ (0λ to 2λ for Funasaka and 1.5λ to 3.5λ for the claimed invention), and they overlap for a quarter of their respective ranges. Therefore, Funasaka defines the range with sufficient specificity to anticipate the claimed invention.
Appellant also argues Funasaka does not show evidence of criticality of the range. However, with respect to specificity, the range of less than or equal to 2λ is described throughout the specification (e.g., paragraphs 20 and 53), as well as the claims (claim 3). Funasaka does provide evidence of criticality for the range of less than or equal to 2λ, as this range as described as both “preferred” and “especially preferably applied” in paragraph 20, and “preferable” in paragraph 53.
Appellant argues that Funasaka the broader range (less than or equal to 2λ) does not anticipate the claimed range (1.5λ to 3.5λ) because of the Funasaka’s “more preferred” range of 0.01λ to 1λ. However, a reference can be anticipatory based on embodiments that are “more preferred”, “preferred”, or even non-preferred. In the case of Funasaka, the embodiment with a thickness of less than or equal to 2λ is described as both “preferred” and “especially preferably applied”. It should also be noted that appellant’s own disclosure recites “more preferred” ranges within the claimed range (Paragraphs 61-62), with a “more preferred” range of less than 2λ, which overlaps completely with the “preferred” range of Funasaka.
Appellant argues that Kimura et al. does not disclose the claimed thickness range. However, Kimura et al. was not relied upon for its disclosure of this feature. Kimura et al. was relied upon for tis disclose of the low and high acoustic velocity members.
In response to the “Response to Arguments” section of the Final Office Action, appellant repeats the arguments related to “sufficient specificity” as well as “criticality”. The responses to these arguments are the same as above.
Appellant argues that the rejection relies on impermissible hindsight reasoning. However, the rejection relies upon only explicit teachings of the references themselves, and does not rely upon any teaching from the appellant’s disclosure. Every feature of the claims, including thickness ranges are disclosed by the references themselves. In addition, the reason to combine the teachings of the references is from within the references themselves. Therefore, there is no impermissible hindsight reasoning.
In response to the “Response to Arguments”, appellant argues that it would not be obvious to combine the teachings of Funasaka and Kimura et al., alleging that there would not be a reasonable expectation of success, arguing that benefits of the low and high acoustic velocity members of Kimura et al. would only be applicable to “thin” piezoelectric films. However, nowhere in Kimura et al. is it taught that the low and high acoustic velocity members are only suitable for “thin” piezoelectric films. In addition, the “thin” film is defined as a similar thickness range as the “more preferred” range of Funasaka (Paragraphs 42,43, and 47 describe ranges of less than 1λ and examples around 0.15λ, which are nearly identical to the “more preferred” range of Funasaka). Lastly, both Funasaka and Kimura et al. are both directed to elastic wave devices, with both operating with surface acoustic waves produced by interdigitated electrodes on thin piezoelectric films. For the above reasons, there would be at least a reasonable expectation of success in combining the features of these two references.










For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DEREK J ROSENAU/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        
/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837                                                                                                                                                                                                                                                                                                                                                                                                                /LEE A FINEMAN/TQAS TC 2800, Art Unit 2800                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.